Citation Nr: 1755613	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-04 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cervical spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to the RO in San Juan, the Commonwealth of Puerto Rico.  

This case was previously before the Board in December 2016, where the issue on appeal was remanded for further evidentiary development.


FINDING OF FACT

There is no competent evidence of the presence of a cervical spine disorder at any time during the appeal period.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder has not been met.  38 U.S.C. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify & Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See the July 2011 VCAA letter.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran ...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that all available records pertinent to the claim have been obtained.  Neither the Veteran nor his representative have identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.  

Service Connection Claims

In October 2009, the Veteran submitted a claim of entitlement to service connection, in pertinent part, for a cervical spine disorder.  

To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.   38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 2014);          38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Here, the Veteran asserts that he has a cervical spine disorder that was incurred during service.  Significantly, upon careful review of the record, the Board finds that the Veteran has not been diagnosed with any cervical spine disorder during the appeal period and the Veteran's STRs are silent for any complaints, treatment, or diagnosis of a cervical spine disorder.  

To begin, the Veteran has not presented any evidence, and the medical evidence of record does not reflect, a current diagnosis of a cervical spine disorder.  The medical records generated during the appeal period (and prior to the appeal period) are also silent as to any complaints of a cervical spine disorder.  Although the Veteran claimed a cervical spine disability in his initial claim, there is no evidence to support a diagnosis.  Furthermore, service treatment records, as well as post-service treatment records, are negative for findings of a cervical spine disorder.  The STRs and post-service medical records indicate lumbar spine complaints and diagnosis of small spondylitic changes in the lumbar spine, but nothing regarding the cervical spine.  In fact, in medical records furnished by the SSA, a cervical range of motion examination was conducted in August 2003, which showed full range of motion of the cervical spine.  See SSA Medical Records, pg. 6.  In a July 2011 C&P spine examination, the Veteran complained of low back pain due to an injury in service, but importantly, the Veteran did not assert cervical spine pain.  During the examination, there was no indication of a cervical spine condition.  

To the extent that it is argued the Veteran has a cervical spine disorder based on the Veteran's submission of his claim, this evidence is under cut by the lack of medical evidence of a cervical spine disorder coupled with the lack of complaints of any cervical spine disorder recorded during the appeal period.  In fact, other than submission of the claim, the record is devoid of any medical problems referable to the cervical spine.  

In the absence of proof of a present disability, there is no valid claim for service connection for the cervical spine; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability at any point during the claim or appeal period.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b);  38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to service connection for a cervical spine disorder is denied.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


